DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Below is the Final Action on the Merits for claims 1, 3 – 15 and 18 - 22. Claims 2, 16 and 17 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the first and second means of spraying are configured to spray the window washing liquid as close as possible to the wiper lip”, in lines 2 and 3.  The limitation is vague in that it is unclear as to what exactly is being claimed as “as close as possible” fails to quantify a distance.  Further, “as close as possible” fails to find support in the specification, thus constitutes new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 – 4, 6, 9 – 19 and 21 – 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schauble (DE 10 2008 049 270 A1).
Regarding independent claim 1, Schauble teaches a system of wiping of a vehicle window, comprising: a window wiper brush (1; Fig. 1), comprising a wiper blade (wiper blade, 5); an arm (wiper rod, 3) that drives the window wiper brush (1) and comprises a terminal piece (wiper blade adapter, 16), the arm (3) and terminal piece (cover, 16) being directly connected (Fig. 1) and means of connection and hinging (via hinge pin, 19) the window wiper brush (1) to the terminal piece (16) of the arm (3), comprising means for spraying a window washing liquid (Fig. 2; Paragraph [0006]), wherein the terminal piece (16) of the arm (3) has a substantially U-shaped form (Fig. 1) with two outer side walls (Fig. 1) and an upper wall (Fig. 1) connecting the two outer side walls (Fig. 1), wherein the means for spraying (Fig. 2) comprises: a support (adapter, 6 with adapter parts 17 and 18) fixed to one of the two outer side walls of the terminal piece (16) of the arm (3; Paragraph [0035]), and a first means for spraying (flow channel, 20.1) located on a first longitudinal portion (Annotated Fig. 1) of the wiper blade (5), the first means for spraying (20.1) extending from a first lower end of the support (18; Fig. 5) in the direction of a first longitudinal end (Annotated Fig. 1) of the wiper blade (5), and a second means (20.1) for spraying located on a second longitudinal portion (Annotated Fig. 1) of the wiper blade (5), the second means (20.1) for spraying extending from a second lower end (Annotated Fig. 1)  of the support (18) in the direction of a second longitudinal end (Annotated Fig. 1) of the wiper blade (5), wherein the means for spraying (Fig. 2) are cantilevered on the means of connection and hinging (via hinge pin, 19), and wherein the first means for spraying (20.1) is configured to spray the window washing liquid at a first longitudinal distance (Annotated Fig. 1)  of the first longitudinal portion (Annotated Fig. 1) of the wiper blade (5) from the means of connection and hinging (19), and the second means (20.1) for spraying is configured to spray the window 

    PNG
    media_image1.png
    463
    802
    media_image1.png
    Greyscale

Regarding claim 3, Schauble teaches the system wherein the first and the second means for spraying (20.1) comprise a liquid spraying orifice (Fig. 5).  
Regarding claim 4, Schauble teaches the system wherein the spraying orifice (20.1) is disposed in a longitudinal plane (Annotated Fig. 2) passing through the blade (5) and perpendicular to a median longitudinal plane of symmetry (Annotated Fig. 2) of the wiper blade (5).  
Regarding claim 5, Schauble teaches the system wherein: the wiper blade (5) comprises a lip (wiper lip, 9) and a heel (10) which are joined together by a hinge (neck of blade, 5; Fig. 3) and an abutment of the lip (9), the spraying orifice (20.1) is disposed in a longitudinal plane (Annotated Fig. 3) that passes through the lip (9), the hinge (neck attached to lip), or the abutment element of the blade, and the spraying orifice (20.1) is perpendicular to said median longitudinal plane of symmetry (Annotated Fig. 1).  
Regarding claim 6, Schauble teaches the system wherein: the spraying orifice (20.1) is disposed in a plane parallel to the median plane of symmetry (Annotated Fig. 1), and the spraying orifice (20.1) is disposed passing through the wiper brush (1).  
Regarding claim 7, Schauble teaches the system wherein the first and second means for spraying (20.1) comprise an arched or bent shape emptying conduit (liquid line for washing fluid, 15; Fig. 18) that forms the spraying orifice (20.1).  
Regarding claim 8, Schauble teaches the system wherein the conduit (15) comprises a straight terminal portion (Fig. 18) making an angle (                        
                            a
                            )
                        
                     other than zero with the median plane of symmetry (Figs. 17 and 18).  
Regarding claim 9, Schauble teaches the system wherein the angle (                        
                            a
                            )
                        
                     is determined so that the jet line that leaves the terminal portion (16) encounters the wiper blade (5) near the means of connection and hinging (19; Figs. 2 and 7).  
Regarding claim 10, Schauble teaches the system wherein the means of connection and hinging (19) comprises the terminal piece (16) integrated with the arm (3), and the terminal piece (16) comprises the first and second means for spraying (20.1; Figs. 1 and 2).  
Regarding claim 11, Schauble teaches the system wherein the conduit (15) of each of the first and second means for spraying (20.1) contain an end connected to the terminal piece (16; via, 17; Fig. 2).  
Regarding claim 12, Schauble teaches the system wherein the terminal piece (16) contains means of connecting the first and second means for spraying (20.1) to a source of window washing liquid (Paragraph [0036]) .  
Regarding claim 13, Schauble teaches the system wherein: the means of connection and hinging (19) contains a connection device (adapter, 6) integrated with the window wiper brush (1) and the means of connection and hinging (19) cooperates with the terminal piece (16; Figs. 1 and 2).  
Regarding claim 14, Schauble teaches the system wherein the means of connection and hinging (19) is positioned in a longitudinal center of the window wiper brush (1; Fig. 2).  
Regarding claim 15, Schauble teaches the system further comprising means for heating (heating element, 13) the window washing liquid (Paragraph [0034]).  
Regarding independent claim 18, Schauble teaches a system of wiping of a vehicle window, comprising: a window wiper brush (1), comprising a wiper blade (5); an arm (3) that drives the window wiper brush (1) and comprises a terminal piece (16), the arm (3) and terminal piece (16) being directly 
Regarding claim 19, Schauble teaches the system wherein the terminal piece (16) is located in a middle of the connection device (6) in an end of the arm (3) that drives the window wiper brush (1).  
Regarding claim 21, Schauble teaches the system wherein the liquid spraying orifices (20.1) of the first and second means of spraying (Fig. 2) are configured to spray the window washing liquid as close as possible to the wiper lip (9; Fig. 3).  
Regarding claim 22, Schauble teaches the system wherein each of the first and second means of spraying (20.1) spray the window washing liquid both from a first lower end of the support (18) in the direction of the first longitudinal end (Annotated Fig. 1) of the wiper blade (5), and from a second lower .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schauble (DE 10 2008 049 270 A1) in view of Frank (DE 10 2004 007 351 A1).
Regarding claim 5, Schauble teaches all of the elements of claim 18 as discussed above.

Frank, however, teaches the system wherein the first (17) and the second (19) conduits are integrally formed in the terminal piece (Annotated Fig. 1). 

    PNG
    media_image2.png
    448
    914
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schauble to further include the first and the second conduits are integrally formed in the terminal piece, as taught by Frank, to provide a device that can be molded in a single piece, thus saving costs on manufacturing.
Response to Arguments
Applicant’s arguments, filed April 8, 2021, with respect to rejected claims 1 – 15 and 18 – 22 under 35 U.S.C 103 have been fully considered and are persuasive; therefore the rejection has been withdrawn. 
Although Baumgarter teaches a system of wiping a vehicle window, the reference fails to show or suggest the first and second means of spraying are cantilevered as argued by the Applicant.
Applicant’s arguments, filed April 8, 2021, with respect to amended claims 1, 3 – 15 and 18 – 22 under 35 U.S.C 103 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723